Citation Nr: 0632979	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as a depressive-type schizoaffective 
disorder.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel

INTRODUCTION

The appellant had active military service as a cadet at the 
United States Military Academy (or West Point) from July 1975 
to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Hartford, Connecticut, Regional Office (RO) that denied 
service connection for an acquired psychiatric condition 
diagnosed as a depressed type schizoaffective disorder (a 
psychiatric disorder).

The appellant testified before the undersigned Acting 
Veterans Law Judge at a video-conference hearing in August 
2004.  In July 2005, the Board remanded this matter to the 
Appeals Management Center (AMC) for further development.


FINDING OF FACT

The appellant does not have a psychiatric disorder that was 
caused or aggravated by his service, and a psychosis was not 
diagnosed within a year of his service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant and his representative contend that service 
connection is warranted for a psychiatric disorder.  
Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in April 2002 (and prior to the initial 
adjudication of this claim) the RO sent the appellant a 
letter that informed him of the evidence necessary to 
establish entitlement to service connected compensation 
benefits, what evidence they would obtain, and what evidence 
he should submit.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  A similar letter was sent in July 
2005.  

The Board finds that the notice requirements set forth have 
been met, because while the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board concludes herein that 
the preponderance of the evidence is against the appellant's 
claim of service connection for a psychiatric disorder and as 
such, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

With respect to the duty to assist, it is noted that VA and 
private medical records have been associated with the claims 
file, and that the appellant was afforded a hearing.  In 
addition, pursuant to the July 2005 Board remand, the 
appellant's Social Security Administration (SSA) records were 
collected and associated with the claims folder.

Unfortunately, any records documenting medical treatment 
received by the appellant while he attended the United States 
Military Academy could not be located.  Prior to the initial 
adjudication of this claim, the RO requested these records 
from the National Personnel Records Center in St. Louis, 
Missouri (NPRC), but was informed that the U.S. National 
Archives and Records Administration (NARA) did not have any 
such records.  NPRC pointed out that the records of cadets 
not commissioned become eligible for destruction after five 
years (and the appellant in this case was not commissioned, 
but instead withdrew from West Point during his fourth year).  
Correspondence from the Department of the Army (in West 
Point) dated in November 2002 indicates that a search of 
their files also failed to turn up any of the appellant's 
records.   

The Board has taken this situation into account in 
adjudicating this claim.  Cf. O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991) (to the extent that, where records are 
presumed destroyed, VA has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule).

The governing legal criteria provide that, in general, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection is also allowed for any disease diagnosed after 
discharge if evidence shows that it was incurred in service.  
38 C.F.R. §  3.303(d) (2006).  In addition, if a psychosis is 
manifested to a degree of 10 percent within one year after 
separation from service, such a disorder may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309, 
3.384 (2006).  

Before turning to the relevant evidence of record, it is 
again noted that any medical records documenting treatment 
received by the appellant while attending the United States 
Military Academy are not available and presumably have been 
destroyed.  The appellant and his representative claim, 
essentially, that the appellant's currently diagnosed 
psychiatric disorder had its onset while he was enrolled at 
West Point.

During the August 2004 hearing, the appellant testified that 
during his junior year at West Point he began feeling 
disillusioned and isolated, and that his academics began to 
suffer.  He also explained that during his senior year he 
suffered a head injury while participating in intramural 
boxing, that he started to miss classes thereafter, and that 
he became more interested in religion and spiritual endeavors 
and less interested in what West Point had to offer.  
Ultimately, because of stress and the head injury, he decided 
to leave West Point in 1979.  He testified that he spoke with 
a psychiatrist prior to leaving, but did not know whether a 
report of this meeting was generated.  He claimed that he 
became a "nervous wreck" after leaving school.

Post-service, the appellant testified that he was employed 
from 1980-1982 as an inspector, ultimately finished his 
degree at a different college, and was employed thereafter as 
an inspector (apparently a home inspector).  He claimed that 
he felt isolated this whole period of time after service, and 
ultimately sought medical treatment in 1993 or 1994.  

Turning to the medical evidence of record, records from 
Veteran's Memorial Medical Center reveal that the appellant 
was treated at this facility in September and November 1994.  
In September 1994 he was diagnosed with a delusional 
disorder, persecutory type, and the report of this admission 
mentions that he had been enrolled at West Point for three 
and a half years but became disillusioned with the military.  
Records from a November 1994 admission indicate that a CAT 
scan and MRI of the appellant's head taken in 1993 were 
negative.  He was again diagnosed with a delusional disorder, 
persecutory type.  No mention was made of the appellant's 
time at West Point.  

Records from Mid State Medical Center document treatment 
received there between May 1998 and January 2002.  These 
records indicate that the appellant was variously diagnosed 
with psychiatric disorders such as a schizoaffective 
disorder, a bipolar disorder, depression, and a delusional 
disorder.  Among these records is one mention of the 
appellant's military history, in a August 1999 examination 
report which simply indicates in a social history that the 
appellant attended West Point but left a half year before his 
class graduated.  

VA outpatient treatment records dated from June 2001 to June 
2002 also document treatment received by the appellant.  
These records also indicate that the appellant was variously 
diagnosed with schizoaffective disorder and a bipolar 
disorder.  A September 2001 record appears to date the onset 
of the appellant's psychiatric disorder as being 1991, and in 
a January 2002 record the appellant indicated that he first 
sought psychiatric treatment in 1994.  A June 2002 record 
indicates that a schizoaffective disorder was diagnosed in 
1992.  

During a March 2002 visit to the VA outpatient clinic, the 
appellant detailed his history at West Point, similar to the 
testimony he provided during the August 2004 hearing, 
detailed above.  In addition to the testimony described 
above, the appellant also indicated that towards the end of 
his time at West Point, he became paranoid and depressed, but 
indicated that at other times he was "flying high."

Finally, a VA examination was accomplished in June 2002, the 
report of which notes the appellant's psychiatric history to 
include psychotic level symptoms and auditory hallucinations 
dating back to the early 1990s.  The examiner made reference 
to the March 2002 report, noting that it suggested that the 
appellant's psychotic symptoms and mood disturbances 
originated during his West Point experience.  He noted that 
the appellant described disillusionment with the Army, and 
found himself increasingly depressed.  The examiner pointed 
out that these were the appellant's own words.  After 
examining the appellant, the examiner diagnosed him with 
schizoaffective disorder, depressed type.  

After a careful review of the evidence of record, the Board 
finds that service connection for a psychiatric disorder is 
not warranted.  Neither the examination report, nor any of 
the VA outpatient treatment records or private medical 
records discussed above, indicates that the appellant's 
psychiatric disorder had its onset while he attended West 
Point or that it otherwise is related to his attendance 
there.  The objective evidence of record reflects that a 
psychiatric disorder was first diagnosed in 1994, many years 
after the appellant left West Point, and the appellant does 
not contend otherwise.  This (more of less) fifteen year 
lapse of time between the appellant's attendance at West 
Point and the first documented treatment for a psychiatric 
disorder weighs against this claim.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed.Cir. 2000)(evidence of a prolonged 
period without medical complaint can be considered in service 
connection claims).  

To the extent that the appellant claims that such a disorder 
indeed had its onset while he was attending West Point and, 
among other things, was due to a head injury suffered during 
his fourth year there, the Board notes that as a layman, he 
is not competent to render an opinion on such matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).

In sum, the objective medical evidence does not support a 
conclusion that the appellant's psychiatric disorder was 
incurred in or aggravated by his military service, that a 
psychosis, to include a schizoaffective disorder or 
delusional disorder (see 38 C.F.R. § 3.384 (2006)), was 
diagnosed within a year of his separation from service, or 
that either is otherwise related to his service.  The 
preponderance of the evidence is against this claim of 
entitlement to service connection for a psychiatric disorder 
and as such, the benefit-of-the-doubt doctrine does not 
apply; and, the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

The appeal is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


